 TRANS CONTINENTAL AIRLINES, INC.Trans Continental Airlines, Inc. and Local 247,International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America.Case 7-CA- 13956August 22, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on April 8, 1977, by Local 247,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, hereincalled the Union, and duly served on Trans Conti-nental Airlines, Inc., herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 7, issueda complaint and notice of hearing on April 29, 1977,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge, complaint, and notice of hearingbefore an Administrative Law Judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on November 11,1976, following a Board election in Case 7-RC-13632 the Union was duly certified as the exclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate; 1 and that,commencing on or about February 8, 1977, and at alltimes thereafter, Respondent has refused, and con-tinues to date to refuse, to bargain collectively withthe Union as the exclusive bargaining representative,although the Union has requested and is requesting itto do so. On May 9, 1977, Respondent filed itsanswer to the complaint admitting in part, anddenying in part, the allegations in the complaint.On May 27, 1977, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. On June 9, 1977, Respondent filed aresponse thereto entitled "Response to Motion toTransfer Case to and Continue Proceedings Beforethe Board and Motion for Summary Judgment." Onthe same date, the Board issued an order transferringthe proceeding to the Board and a Notice To ShowCause why the General Counsel's Motion forSummary Judgment should not be granted. Respon-I Official notice is taken of the record in the representation proceeding,Case 7-RC 13632, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A. 4,1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26231 NLRB No. 83dent thereafter filed a response to Notice To ShowCause entitled "Response to Order TransferringProceeding to the Board and Notice To ShowCause."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and in its responsesto the Motion for Summary Judgment and to theNotice To Show Cause, Respondent contests thevalidity of the Board's certification of the Union onthe basis of its objections to the election in theunderlying representation proceeding and the resolu-tion of those objections. Counsel for the GeneralCounsel contends that Respondent here is attempt-ing to relitigate issues which were raised anddisposed of in the underlying representation proceed-ing and this it may not do. We agree with theGeneral Counsel.Review of the entire record, including that in Case7-RC-13632, disclosed that pursuant to a Stipulationfor Certification Upon Consent Election an electionwas conducted on June 27, 1976, which the Unionwon by a vote of nine to three, with three ballotschallenged. Respondent filed timely objections toconduct affecting the results of the election, allegingin substance the following union conduct: (1)promises concerning results of prospective negotia-tions with Respondent if the Union won the election;(2) misrepresentations of material fact; (3) threats;and (4) electioneering in the vicinity of the pollingarea. After investigation, the Regional Directorissued, on August 17, 1976, a Report and Recom-mendations on Objections to Conduct Affecting theResults of the Election in which he recommendedthat all the objections be overruled and that theUnion be certified. Respondent filed exceptionsessentially reiterating its misrepresentations objec-tion and requesting that the Regional Director'sdecision be reversed and that the election be setaside. After reviewing the record in light of theexceptions and brief, the Board, on November 11,1976, issued its Decision and Certification of Repre-sentative2in which it adopted the findings andrecommendations of the Regional Director andcertified the Union. It thus appears that Respondent(C.A. 5, 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967);Follerr Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7, 1968); Sec.9(d) of the NLRA, as amended.2 Not reported in bound volumes of Board Decisions.521 DECISIONS OF NATIONAL LABOR RELATIONS BOARDis attempting to raise here matters which wereconsidered and disposed of in the underlyingrepresentation case.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that Respondent has not raised any issue whichis properly litigable in this unfair labor practiceproceeding. We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent, a corporation duly organized underthe laws of the State of Michigan, at all timesmaterial herein, has maintained its principal officeand place of business at Willow Run Airport,Ypsilanti, Michigan, where it is engaged, inter alia, asan interstate contract and freight carrier transportingautomotive cargo and related products. During thepast fiscal year ending June 30, 1976, a representativeperiod, Respondent, in the course and conduct of itsbusiness operations, performed services valued inexcess of $500,000, of which services valued in excessof $50,000 were performed in, and for variousenterprises located in, States other than the State ofMichigan.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assertjurisdiction herein.II1. THE LABOR ORGANIZATION INVOLVEDLocal 247, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the meaningof Section 2(5) of the Act.3 See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(0) and 102.69(c).III. THE UNFAIR LABOR PRACTICESA. The Representation Proceedingi. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time captains,first officers, and flight engineers employed by theEmployer who are based in the United States; butexcluding all office-clerical employees, guardsand supervisors as defined in the Act, and allother employees.2. The certificationOn June 27, 1976, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 7, designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on November 11, 1976, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about February 8, 1977, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about February 8, 1977, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceFebruary 8, 1977, and at all times thereafter, refusedto bargain collectively with the Union as theexclusive representative of the employees in theappropriate unit, and that, by such refusal, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.522 TRANS CONTINENTAL AIRLINES, INC.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forth in sectionIII, above, occurring in connection with its opera-tions described in section I, above, have a close,intimate, and substantial relationship to trade,traffic, and commerce among the several States andtend to lead to labor disputes burdening andobstructing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Union asthe exclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company, Inc., 136NLRB 785 (1962); Commerce Company d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Trans Continental Airlines, Inc., is an employ-er engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Local 247, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the meaningof Section 2(5) of the Act.3. All full-time and regular part-time captains,first officers, and flight engineers employed by theEmployer who are based in the United States; butexcluding all office-clerical employees, guards andsupervisors as defined in the Act, and all otheremployees, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4. Since November 11, 1976, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about February 8, 1977, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(aX5) of the Act.6. By the aforesaid refusal to bargain, Respon-dent has interfered with, restrained, and coerced, andis interfering with, restraining, and coercing, employ-ees in the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Trans Continental Airlines, Inc., Ypsilanti, Michi-gan, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Local 247, Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All full-time and regular part-time captains,first officers, and flight engineers employed by theEmployer who are based in the United States; butexcluding all office-clerical employees, guardsand supervisors as defined in the Act, and allother employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.523 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Post at its Ypsilanti, Michigan, facility copies ofthe attached notice marked "Appendix."4Copies ofsaid notice, on forms provided by the RegionalDirector for Region 7, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(c) Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 n the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Local247, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and regular part-time cap-tains, first officers, and flight engineersemployed by the Employer who are based inthe United States; but excluding all office-clerical employees, guards and supervisorsas defined in the Act, and all other employ-ees.TRANS CONTINENTALAIRLINES, INC.524